Citation Nr: 1813759	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-14 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a total left knee replacement.

3.  Entitlement to service connection for sleep apnea, to include as secondary to hypertension with left ventricular hypertrophy.


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1972 to August 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2013 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his diabetes mellitus, total left knee replacement, and sleep apnea are etiologically related to service.  Medical evidence of record confirms current diagnoses of diabetes mellitus, obstructive sleep apnea, and of a total left knee replacement in 2009.  However, there is insufficient evidence of record to suggest that the Veteran developed these conditions in service, or that they are etiologically related to events in service.

In an August 2013 statement, the Veteran indicated that he does not contend that his diabetes mellitus is from exposure to herbicide agents, as he was never deployed to Vietnam during his military career.  

To date, the Veteran has not been provided a VA examination for any of his claimed conditions.  Although the Veteran's service treatment records do not indicate treatment for any of these conditions in service, the Veteran's supplemental lay statements regarding a nexus between his current conditions and service are sufficient to necessitate a VA examination, and in effect, a remand.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision, still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment medical records not already of record.

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes mellitus, total left knee replacement, obstructive sleep apnea.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

a) The examiner should state whether it is at least as likely as not that the Veteran's diabetes mellitus, total left knee replacement, obstructive sleep apnea manifested in service, is otherwise causally or etiologically related to service, or was aggravated by service.

b) With respect to diabetes, the examiner must also indicate whether it is at least as likely as not that such disorder first manifested within a year of service discharge.

c) With respect to obstructive sleep apnea, the examiner must also indicate whether it is at least as likely as not that such disorder is either caused or aggravated by his service-connected hypertension.

This particular question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression. If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the sleep apnea prior to aggravation by the service-connected hypertension.

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully-reasoned explanation.

The examiner is further advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, the AOJ should issue a supplemental statement of the case and allow the Veteran and any representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


